Citation Nr: 1505722	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a psychiatric disability, to include a depressive disorder, anxiety, and bipolar disorder; as secondary to joint and/or audiological disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to service connection for low back, bilateral knee and bilateral ankle conditions, and for tinnitus, bilateral hearing loss and depression.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A hearing transcript is of record.

The Veteran claimed service connection for depression; however, the record reflects additional potential psychiatric diagnoses, to include anxiety and a bipolar disorder.  Therefore, the Board has recharacterized that claim as set forth on the title page.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

During VA examinations in May 2012, the Veteran reported receiving VA treatment for his low back, knee, and ankle disabilities in 1991.  The Veteran testified that there might be more recent VA treatment records that are not in the claims file.  These treatment records have not been associated with the claims file.  VA has a duty to obtain them.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the May 2012 VA examinations, the examiner did not examine the Veteran's left knee and left ankle.  Although the examiner indicated that a right ankle disability was not present, a radiology report included a diagnosis of minor abnormality consisting of a calcaneal bone spur.  A new VA orthopedic examination is warranted.  Given the Veteran's reports of significant trauma from parachute jumps in service and the current reports of disability, a medical opinion is needed.

Although the Veteran failed to report to a VA audiological examination in June 2012, during his July 2014 Board hearing, his representative contended that the Veteran had been ill and unable to attend the examination.  The Veteran appears to have had good cause for not attending the scheduled examination.  

Finally, the Veteran attributes diagnosed depression to his other claimed disabilities.  The Veteran's representative has reported that a doctor told the representative of this relationship.  A decision on the psychiatric disability claim is inextricably intertwined with the other claims.

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain Veteran's VA treatment records, for knee, ankle and low back disabilities as early as 1991; and for all disabilities on appeal since February 2014.  

2.  Invite the Veteran's representative to provide a statement from the doctor who related the current major depression to physical disabilities for which the Veteran is seeking service connection.

3.  Thereafter, schedule the Veteran for a new VA examination of his low back, and bilateral knees and ankles.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any low back, knee, or ankle disability identified since 2012 is caused in whole or part by an in-service disease or injury, to include multiple parachute jumps made by the Veteran; and his duties carrying heavy back packs.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  Schedule the Veteran for a VA audiological examination to measure the Veteran's current hearing loss.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss and tinnitus had their clinical onset during his active service, or are related to any in-service disease or injury.

The examiner should comment specifically on the effect, if any, of the Veteran's hazardous military noise exposure (e.g., from C-124 airplane engines) on the development of hearing loss and tinnitus, and discuss the likelihood that the hearing loss or tinnitus is due to such noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If service connection is granted for any of the other disabilities on appeal, schedule the Veteran for a VA mental disorders examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.

The examiner must identify all of the Veteran's psychiatric disabilities, currently diagnosed or diagnosed since March 2011, which meet the DSM-V (or DSM-IV) criteria, to include major depression, anxiety, and bipolar disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed psychiatric disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability is proximately due to or the result of (caused by) a diagnosed low back, knee, ankle, or audiological disability.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such psychiatric disability is chronically aggravated (permanently made worse) by a diagnosed low back, knee, ankle, or audiological disability.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

